Case 20-32564 Document 209 Filed in TXSB on 05/15/20 Page 1 of 4




           IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS
                      HOUSTON DIVISION

IN RE:                                        § Chapter 11
                                              §
Stage Stores, Inc., et al, 1                  § Case No. 20-32564 (DRJ)
                                              §
        Debtors.                              § (Jointly Administered)

                    NOTICE OF APPEARANCE AND
                  REQUEST FOR SERVICE AND PAPERS

       Pursuant to Rules 2002(g) and 9010(b) of the Federal Rules of
Bankruptcy Procedure, the undersigned counsel enters an appearance for
Brookfield Property REIT, Inc. (“Brookfield”), a party-of-interest and
creditor in the above-styled bankruptcy cases, and requests that copies of all
pleadings, motions, notices, and other papers, filed or served, in this
proceeding, be served upon the undersigned counsel for Brookfield at the
following street addresses, e-mail addresses, or facsimile numbers:

          Michael P. Cooley                                Ivan M. Gold
          Reed Smith LLP                           Allen Matkins Leck Gamble
     2850 N. Harwood, Suite 1500                      Mallory & Natsis LLP
         Dallas, Texas 75201                     3 Embarcadero Center, 12th Floor
           T: 469.680.4200                        San Francisco, CA 94111-4074
           F: 469.680.4299                               T (415) 837-1515
      mpcooley@reedsmith.com                         igold@allenmatkins.com


       PLEASE TAKE FURTHER NOTICE that the foregoing request
includes, without limitation, all orders, notices, applications, motions,
petitions, pleadings, requests, complaints, demands, replies, and answers,
including all amendments to any of the foregoing, whether formal or
informal, and whether transmitted or conveyed by mail, hand delivery,
telephone, telegraph, telex, facsimile, or otherwise.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax ID number, are: Stage Stores, Inc. (6900) and Specialty Retailers, Inc. (1900).
The Debtors’ service address is: 2425 West Loop South, Houston, Texas 77027.


Notice of Appearance and Request for Service and Papers                              Page 1
Case 20-32564 Document 209 Filed in TXSB on 05/15/20 Page 2 of 4




       PLEASE TAKE FURTHER NOTICE that neither this Entry of
Appearance nor any subsequent appearance, pleading, claim, or suit is
intended or shall be deemed to waive Brookfield’s (i) right to have final
orders in non-core matters entered only after de novo review by a higher
court; (ii) right to trial by jury in any proceeding so triable in any case,
controversy, or adversary proceeding; (iii) right to have the reference
withdrawn in any matter subject to mandatory or discretionary withdrawal;
or (iv) other rights, claims, actions, defenses, setoffs, or recoupments to
which Brookfield is or may be entitled under agreements, in law, or in equity,
all of which rights, claims, actions, defenses, setoffs, and recoupments are
expressly reserved.




                        [This space left intentionally blank.]




Notice of Appearance and Request for Service and Papers                 Page 2
Case 20-32564 Document 209 Filed in TXSB on 05/15/20 Page 3 of 4




Dated: May 15, 2020                           Respectfully submitted,

                                              REED SMITH LLP

                                              By: /s/ Michael P. Cooley
                                              Michael P. Cooley (SBN 24034388)
                                              REED SMITH LLP
                                              2501 N. Harwood, Suite 1700
                                              Dallas, Texas 75201
                                              T: 469.680.4200
                                              F: 469.680.4299
                                              mpcooley@reedsmith.com

                                              and

                                              ALLEN MATKINS LECK
                                              GAMBLE MALLORY & NATSIS
                                              LLP

                                              Ivan M. Gold
                                              ALLEN MATKINS
                                              3 Embarcadero Center, 12th Floor
                                              San Francisco, CA 94111-4074
                                              T (415) 837-1515
                                              igold@allenmatkins.com
                                              (pro hac vice admission requested)

                                              Counsel for Brookfield Property
                                              REIT, Inc.




Notice of Appearance and Request for Service and Papers                      Page 3
Case 20-32564 Document 209 Filed in TXSB on 05/15/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

        I hereby certify that, on May 15, 2020, a true and correct copy of the
foregoing document was served by the Electronic Case Filing (ECF) system
for the United States Bankruptcy Court for the Southern District of Texas on
all parties registered to receive electronic notices in this case.


                                              /s/ Michael P. Cooley
                                              Michael P. Cooley




Notice of Appearance and Request for Service and Papers                 Page 4
